DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2022 has been entered.
Response to Arguments
Applicant’s arguments, see p. 7, filed 06 October 2022, with respect to the rejection(s) of claim(s) 1 and 36 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of REDMON et al (U.S. PG Pub. No. 2019/0102646).








(continued on next page)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 10 - 18, 36, are rejected under 35 U.S.C. 103 as being unpatentable over MELETIS et al, “Training of Convolutional Networks on Multiple Heterogeneous Datasets for Street Scene Semantic Segmentation”, in view of REDMON et al (U.S. PG Pub. No. 2019/0102646).

With regards to claim 1, several of the features of this claim were known in the art as evidenced by the following references:
The MELETIS reference
MELETIS discloses an input layer configured to receive receiving an image formed of a plurality of pixels, and a plurality of classifiers configured to classify the pixels according to a hierarchical classification scheme at  p. 3, sec. III(B) and FIG. 1 (see, notation: “The input image is transformed to a shared feature representation, which is connected to a hierarchy of classifiers though adaptation subnetworks. The Level-1 classifier outputs predictions for every pixel of the image, while each subsequent classifier infers only about its own set of classes.”)
MELETIS discloses a hierarchical classification scheme in which at least some of those pixels are classified by a parent level classifier of the plurality of classifiers in relation to a set of parent classes, each of which is associated with a subset of child classes at pp. 2-3, sec. III(A): “The semantic hierarchy of the labels induces a corresponding hierarchy of classifiers. Each classifier classifies the children labels of a node and the whole tree of classifiers is trained, in an end-to-end, fully convolutional manner, over a shared feature representation.” See, also, FIGS. 1 and 2.
MELETIS discloses that each of those pixels is also classified by at least one child level classifier of the plurality of classifiers in relation to one of the subsets of child classes at p. 3, sec. III(C): “During prediction, every pixel of an image receives labels from classifiers residing on a path from the root classifier to a leaf classifier of the tree… We use conventional softmax classifiers, which output a per-pixel normalized class probability vector                                 
                                    
                                        
                                            σ
                                        
                                        
                                            j
                                            ,
                                            p
                                        
                                    
                                
                             for each pixel p and classifier j.” See, also, FIGS. 1 and 2.
MELETIS discloses each of the parent classes corresponds to a category of visible structure, and each of the subset of child classes associated with it corresponds to a different type of visible structure within that category at pp. 2-3, sec. III(A) and FIG. 2:

    PNG
    media_image1.png
    374
    812
    media_image1.png
    Greyscale


But, MELETIS does not specify detecting a failure of the child level classifier to classify at least one of the pixels, and making a decision based on the classification of that pixel by the parent level classifier. However, this limitation was known in the art as evidenced by the REDMON reference.
The REDMON reference
REDMON discloses performing a decision making process based on classification of the pixels by the plurality of classifiers and, in performing the decision making process, to: detect a failure (i.e., prediction values of child are below a threshold) of the child level classifier to classify at least one of the pixels, and make a decision based on the classification of that pixel by the parent level classifier at ¶ [0047]: “For example, the processing apparatus 312 may be configured to select a class based on the classification data and the hierarchical tree by starting at a root of the hierarchical tree and iteratively selecting a descendant class with the highest corresponding prediction of the classification data from among sibling classes until … or the prediction values of all descendants of the selected class are below a threshold.” See, also, ¶ [0100]: “During training, ground truth labels are propagated up the tree so that if an image is labelled as a ‘Norfolk terrier’ it also gets labelled as a ‘dog’ and a ‘mammal’, etc. … For example, if the network sees a picture of a dog but is uncertain what type of dog it is, it will still predict ‘dog’ with high confidence but have lower confidences spread out among the hyponyms.” See, also, ¶¶ [0060], [0070], [0075], [0101], [0104] and FIG. 10B. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to detect a failure of the child level classifier to classify at least one of the pixels, and make a decision based on the classification of that pixel by the parent level classifier, as taught by REDMON, when classifying pixels using the hierarchical classification scheme taught by MELETIS. The motivation for doing so comes from REDMON, which discloses, “Performing classification in this manner also has some benefits. Performance may degrade gracefully on new or unknown object categories. For example, if the network sees a picture of a dog but is uncertain what type of dog it is, it will still predict “dog” with high confidence but have lower confidences spread out among the hyponyms.”  (¶ [0100]).  Therefore, it would have been obvious to combine REDMON with MELETIS to obtain the invention specified in this claim.
With regards to claim 4, MELETIS discloses the decision making process is an autonomous vehicle control process at p. 1, sec. 1, where it discloses improving upon a method for semantic classification that, “is a key task in the perception sub-system of an autonomously driving vehicle.” MELETIS further discloses decision making comprising classifying pavement (“drivable”) as a, “road, parking, bike lane, …., pothole” and street signs  (“t. sign”) as a “…stop, no traffic both, no trucks…” at pp. 2-3, secs. III(A)-(C) and FIGS. 1 and 2. 
With regards to claim 8, MELETIS discloses the parent and child classification values are values denoting a probability of that pixel belonging that parent class and that child class respectively at p. 3, sec. III(C): “During prediction, every pixel of an image receives labels from classifiers residing on a path from the root classifier to a leaf classifier of the tree… We use conventional softmax classifiers, which output a per-pixel normalized class probability vector                                 
                                    
                                        
                                            σ
                                        
                                        
                                            j
                                            ,
                                            p
                                        
                                    
                                
                             for each pixel p and classifier j.” See, also, FIGS. 1 and 2. 
With regards to claim 10, MELETIS discloses implementing a feature extractor, the feature extractor configured to generate a plurality of pixel feature vectors (e.g., “normalized class probability vector                                 
                                    
                                        
                                            σ
                                        
                                        
                                            j
                                            ,
                                            p
                                        
                                    
                                
                            ”), each representing one of the pixels, based on that pixel and a set of the pixels related thereto (i.e., pixels of the same class), wherein the pixels are classified based on their pixel feature vectors at p. 4, sec. IV, par. 2: “The feature extractor consists of the feature layers of the ResNet-50 architecture [13], followed by an 1x1 convolutional layer (with ReLU and Batch Normalization), to decrease feature dimensions to 256.” At p. 3, sec. III(C), MELETIS further discloses: “We use conventional softmax classifiers, which output a per pixel normalized class probability vector                                 
                                    
                                        
                                            σ
                                        
                                        
                                            j
                                            ,
                                            p
                                        
                                    
                                
                             for each pixel p and classifier j. The decision rule for each classifier assigns to each pixel the most probable class, from the complete set of classes …” See, also, p. 3, sec. III(D) and FIGS. 1 and 4.
 With regards to claim 11, MELETIS discloses the set of related pixels (i.e., pixels of the same class) is formed of the pixels in a portion of the image surrounding that pixel at p. 4, sec. IV, par. 2; p. 3, secs. III(C)-(D) and FIGS. 1 and 4:

    PNG
    media_image2.png
    269
    398
    media_image2.png
    Greyscale

With regards to claim 12, MELETIS discloses the feature extractor is formed of one or more layers of a neural network at p. 4, sec. IV, par. 2: “The feature extractor consists of the feature layers of the ResNet-50 architecture…” In the art, “ResNet” refers to a residual neural network.
With regards to claim 13, MELETIS discloses the feature extractor is formed of multiple layers of a convolutional neural network at p. 4, sec. IV, par. 2: “The feature extractor consists of the feature layers of the ResNet-50 architecture…” (emphasis of the plural ‘s’ added) In the art, “ResNet” refers to a residual neural network.
With regards to claim 14, MELETIS discloses the at least one child level classifier determines a child classification value for each of the subset of child classes at p. 3, sec. III(C): “During prediction, every pixel of an image receives labels from classifiers residing on a path from the root classifier to a leaf classifier of the tree… We use conventional softmax classifiers, which output a per-pixel normalized class probability vector                                 
                                    
                                        
                                            σ
                                        
                                        
                                            j
                                            ,
                                            p
                                        
                                    
                                
                             for each pixel p and classifier j.” See, also, FIGS. 1 and 2.
With regards to claim 15, MELETIS discloses the parent level classifier and the child level classifier are probabilistic classifiers at p. 3, sec. III(C): “During prediction, every pixel of an image receives labels from classifiers residing on a path from the root classifier to a leaf classifier of the tree… We use conventional softmax classifiers, which output a per-pixel normalized class probability vector                                 
                                    
                                        
                                            σ
                                        
                                        
                                            j
                                            ,
                                            p
                                        
                                    
                                
                             for each pixel p and classifier j.” See, also, FIGS. 1 and 2. Inherently, the conventional softmax classifiers disclosed by MELETIS determine a probability distribution 
OFFICIAL NOTICE is hereby taken that the softmax function takes as input real numbers and normalizes it into a probability distribution.
Thus, MELETIS inherently determines a probability distribution over the set of parent classes and the subset of child classes, respectively, when it discloses using “softmax classifiers” for the set of parent classes and the subset of child classes, respectively at p. 3, sec. III(C).
With regards to claim 16, MELETIS discloses each of those pixels is classified by at least one of: a first child level classifier in relation to a first subset of child classes (e.g., “road, parking, bike lane, …., pothole” in FIG. 2) associated with a first of the parent classes (e.g., “drivable” in FIG. 2), and a second child level classifier in relation to a second subset of child classes (e.g., “…stop, no traffic both, no trucks…”) associated with a second of the parent classes (e.g., “t. sign”) at pp. 2-3, secs. III(A)-(C) and FIGS. 1 and 2.
With regards to claim 17, MELETIS discloses each of at least some of the pixels is classified by the parent level classifier (e.g., “t. sign”), the child level classifier (e.g., “back, front”), and at least one further child level classifier (e.g., “…stop, no traffic both, no trucks…”) in relation to a further set of child classes, the further child level classifier being a child of the child level classifier in that each of the further set of child classes is a child of a child class in the subset of child classes within the hierarchical classification scheme at pp. 2-3, secs. III(A)-(C)(“The semantic hierarchy of the labels induces a corresponding hierarchy of classifiers. Each classifier classifies the children labels of a node and the whole tree of classifiers is trained, in an end-to-end, fully convolutional manner, over a shared feature representation.”) and FIGS. 1, 2.
With regards to claim 18, MELETIS discloses each of at least some of the pixels is classified by the parent level classifier (e.g., “back, front”), the child level classifier (e.g., “…stop, no traffic both, no trucks…”), and at least one further parent level classifier (e.g., “t. sign”) in relation to a further set of parent classes, the further parent level classifier being a parent of the parent level classifier in that each of the parent classes is a child of a parent class in the further set of parent classes at pp. 2-3, secs. III(A)-(C)(“The semantic hierarchy of the labels induces a corresponding hierarchy of classifiers. Each classifier classifies the children labels of a node and the whole tree of classifiers is trained, in an end-to-end, fully convolutional manner, over a shared feature representation.”) and FIGS. 1, 2.
With regards to claim 36, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of MELETIS and REDMON for the same reasons as were presented with respect to claim 1, which is an apparatus performing these same steps.

Claims 9, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over MELETIS et al, “Training of Convolutional Networks on Multiple Heterogeneous Datasets for Street Scene Semantic Segmentation”, in view of REDMON et al (U.S. PG Pub. No. 2019/0102646), in further view of Hill et al (U.S. PG Pub. No. 2011/0320454).

With regards to claim 9, MELETIS discloses the parent and child classification values are values denoting a probability of that pixel belonging that parent class and that child class respectively p. 3, sec. III(C): “During prediction, every pixel of an image receives labels from classifiers residing on a path from the root classifier to a leaf classifier of the tree… We use conventional softmax classifiers, which output a per-pixel normalized class probability vector                         
                            
                                
                                    σ
                                
                                
                                    j
                                    ,
                                    p
                                
                            
                        
                     for each pixel p and classifier j.” See, also, FIGS. 1 and 2. But, MELETIS does not specify the conditional classification value is a value denoting a conditional probability of that pixel belonging to that child class on condition that it belongs to that parent class. However, this limitation was known in the art:
The Hill reference
Hill discloses a conditional classification value (e.g., “                        
                            P
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    P
                                                    a
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    ” for i=M) that is a value denoting a conditional probability of that pixel belonging to that child class on condition that it belongs to that parent class at ¶¶ [0067]-[0078] and FIG. 4. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use a conditional classification value (e.g., “                        
                            P
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    P
                                                    a
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    ” for i=M) that is a value denoting a conditional probability of that pixel belonging to that child class on condition that it belongs to that parent class, as taught by Hill, when determining at least one child classification value that classifies that pixel in relation to a child class of that subset of child classes in the tree-structured taxonomy according to MELETIS.  The motivation for doing so comes from Hill, which discloses, “We also notice that a tree-structured taxonomy is naturally recursive, i.e., concepts that belong to fruit or those belonging to vegetable can be organized into a tree or forest themselves. In concept state-space, these two designs translate to a taxonomy ‘forest’, and in a graphical model, this can be manifested with parallel branches in the hidden states. This leads to the tree-structured Bayesian network, dubbed Probabilistic Concept Tree…”  (Hill, ¶ [0074]).  Therefore, it would have been obvious to combine HILL with MELETIS and REDMON to obtain the invention specified in this claim.
With regards to claim 37, Meletis discloses the at least one child level classifier is configured to determine at least one child classification value that classifies that pixel in relation to a child class of that subset of child classes at p. 3, secs. III(B) and (C); see, also, FIGS. 1 and 2. Meletis discloses the parent level classifier determines at least one parent classification value that classifies that pixel in relation to the parent class with which that subset of child classes is associated at p. 3, secs. III(B) and (C); see, also, FIGS. 1 and 2. Meletis does not specify the child level classifier is configured to determine for that pixel at least one conditional classification value in relation that child class that is conditional on that parent class, and determines the child classification value based on the conditional classification value and the parent classification value, wherein the child level classifier determines the child classification value by multiplying the parent classification value with the conditional classification value. However, this limitation was known in the art.
The Hill reference
Hill discloses a child level classifier (e.g., “                        
                            P
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            1
                                            :
                                            M
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            1
                                            :
                                            M
                                        
                                    
                                
                            
                        
                    ”) that is configured to determine at least one conditional classification value (e.g., “                        
                            P
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    P
                                                    a
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    ” for i=M) in relation that child class that is conditional on that parent class, and determines the child classification value based on the conditional classification value (e.g., “                        
                            P
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    P
                                                    a
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    ” for i=M) and the parent classification value (e.g., “                        
                            P
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    P
                                                    a
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    ” for i=2 to M-1, and “                        
                            P
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            r
                                            o
                                            o
                                            t
                                        
                                    
                                
                            
                        
                    ”), wherein the child level classifier determines the child classification value by multiplying (e.g., “                        
                            
                                
                                    ∏
                                    
                                        i
                                        =
                                        2
                                    
                                    
                                        M
                                    
                                
                                
                                    P
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    
                                                        
                                                            P
                                                            a
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    ”) the parent classification value with the conditional classification value at ¶¶ [0067]-[0078] and FIG. 4. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to determine the child classification value by multiplying (e.g., “                        
                            
                                
                                    ∏
                                    
                                        i
                                        =
                                        2
                                    
                                    
                                        M
                                    
                                
                                
                                    P
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    
                                                        
                                                            P
                                                            a
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    ”) the parent classification value (e.g., “                        
                            P
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    P
                                                    a
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    ” for i=2 to M-1, and “                        
                            P
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            r
                                            o
                                            o
                                            t
                                        
                                    
                                
                            
                        
                    ”) with the conditional classification value (e.g., “                        
                            P
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    P
                                                    a
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    ” for i=M), as taught by Hill, when determining at least one child classification value that classifies that pixel in relation to a child class of that subset of child classes in the tree-structured taxonomy according to Meletis.  The motivation for doing so comes from Hill, which discloses, “We also notice that a tree-structured taxonomy is naturally recursive, i.e., concepts that belong to fruit or those belonging to vegetable can be organized into a tree or forest themselves. In concept state-space, these two designs translate to a taxonomy ‘forest’, and in a graphical model, this can be manifested with parallel branches in the hidden states. This leads to the tree-structured Bayesian network, dubbed Probabilistic Concept Tree…”  (Hill, ¶ [0074]).  Therefore, it would have been obvious to combine Hill with Meletis to obtain the invention specified in this claim.

    PNG
    media_image3.png
    557
    460
    media_image3.png
    Greyscale

With regards to claim 38, Meletis discloses receiving an image formed of a plurality of pixels and receiving labelling data (“annotation”) for labelling at least some of the pixels according to a hierarchical classification scheme in which each of those pixels is labelled as belonging to one of a set of parent classes, each of which is associated with a subset of child classes, and each of those pixels is also labelled as belonging to one of the subset of child classes associated with the parent class to which it belongs at p. 3, sec. III(D): “Each classifier j is trained on all labeled pixels Pj = P1j + P2j  that correspond to its respective node in the label hierarchy.” See, also, pp. 2-3, sec. III(A) and FIG. 2. Meletis discloses that each of the parent classes corresponds to a category of visible structure, and each of the subset of child classes associated with it corresponds to a different type of visible structure within that category at pp. 2-3, sec. III(A) and FIG. 2. Meletis discloses using data of the pixels and the labelling data to train a parent level classifier to classify image pixels in relation to the set of parent classes, and at least one child level classifier to classify image pixels in relation to the subset of child classes associated with one of the parent classes, wherein the child level classifier is trained to determine at least one child classification value which classifies that pixel in relation to a child class of that subset of child classes, and the parent level classifier is trained to determine at least one parent classification value which classifies that pixel in relation to the parent class with which that subset of child classes is associated at p. 3, sec. III(D). See, also, Hill at ¶¶ [0067]-[0078] and FIG. 4. The motivation for this combination is the same as was previously presented.
Hill discloses the at least one child level classifier is trained to determine for that pixel at least one conditional classification value in relation to that child class, which is conditional on that parent class, and is trained to determine the child classification value by multiplying the parent classification value with the conditional classification value at ¶¶ [0079], [0082]; see, also, ¶¶ [0067]-[0078] and FIG. 4. The motivation for this combination is the same as was previously presented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668